UNITED STATES COURT OF APPEALS
                                       FOR THE THIRD CIRCUIT


                                                      No. 09-2238


                           SINGER MANAGEMENT CONSULTANTS, INC.;
                                 LIVE GOLD OPERATIONS, INC.,

                                                                                    Appellants.

                                                             v.

                                           ANNE MILGRAM,
                                 Attorney General of the State of New Jersey

        PRESENT: McKEE, Chief Judge, SLOVITER, SCIRICA, RENDELL, BARRY,
        AMBRO, FUENTES, SMITH, FISHER, CHAGARES, JORDAN, HARDIMAN,
          GREENAWAY, Jr., VANASKIE and ALDISERT 1 ROTH 2, Circuit Judges

                                                         ORDER

            A majority of the active judges having voted for rehearing en banc in the above

captioned case, it is ordered that the petition for rehearing is GRANTED. The Clerk of

this Court shall list the case for rehearing en banc at the convenience of the Court. The

opinion and judgment entered August 5, 2010, are hereby vacated.


                                                                             By the Court,


                                                                             /s/ Theodore A. McKee

                                                                             Chief Circuit Judge

Date:                September 1, 2010
tyw/cc:              William L. Charron, Esq.
                     Jeffrey A. Kozier, Esq.

1
    W ill participate as a member of the en banc court pursuant to 3d Cir. I.O.P. 9.6.4.
2
    W ill participate as a member of the en banc court pursuant to 3d Cir. I.O.P. 9.6.4.